                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

EYNER MORA ESPARZA,                         )
                                            )
      Petitioner,                           )
                                            )
v.                                          )   Case No. CIV-19-392-G
                                            )
DISTRICT COURT OF OKLAHOMA                  )
COUNTY,                                     )
                                            )
      Respondent.                           )

                                        ORDER

      Petitioner, a federal prisoner appearing pro se, brought this action for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b)(1),

the matter was referred to Magistrate Judge Bernard M. Jones for initial proceedings.

      On June 12, 2019, Judge Jones entered a Report and Recommendation (Doc. No.

8), in which he recommended the petition be dismissed because Petitioner has not shown

that he exhausted his state remedies prior to filing this action.     In the Report and

Recommendation, Judge Jones advised Petitioner of his right to object to the Report and

Recommendation by July 3, 2019. Judge Jones also advised Petitioner that a failure to

timely object would constitute a waiver of his right to appellate review of the factual

findings and legal conclusions contained in the Report and Recommendation. Petitioner

requested and received an extension of time to file an objection, and his deadline was

therefore continued to September 12, 2019. See Doc. No. 10.

      To date, Petitioner has not submitted an objection or any other filing, despite

receiving an extension of time to do so. Accordingly, the Report and Recommendation
(Doc. No. 8) is adopted in its entirety. This action is dismissed without prejudice to refiling.

       IT IS SO ORDERED this 5th day of November, 2019.




                                               2
